Title: Thomas Jefferson to John Wayles Eppes, 7 April [1819]
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Monticello Apr. 7. 17. 1819
          
          The adoption of our College as an University much delays the opening our schools here, as needing much greater preparation & the Visitors having concluded that accomodations must be provided before Professors, they have fixed on April next for recieving professors. in the  of our Dr Cooper was to have brought on a mr Slack, as Usher to our Grammar school & whom he had pressed as our principal, considering him as a very able classic: I have written to him to propose to him to come on immediately, & set up on his own account for this year on the assurance that many pupils held up for this institution would immediately enter with him. I go to Bedford 3. or 4. days hence, and when I return I shall find the answer here. in Bedford also I shall have an opportunity of enquiring into the character lately employed in New London on of whom I hear a good account. Francis had mentioned that if we were not ready here, you thought of sending him to Staunton. I therefore wrote to Girardin to know if he could take him & Baker & his terms. two mails have arrived without an answer,  & Francis thinks he can wait no longer. this I shall find here on my return from Bedford. besides these 3. chances, among which we  shall be able at that time to chuse, there is a mr Laporte from the Calfpasture to whom I had proposed to come & keep a boarding house for the University. in expectation it would open this spring he sold out at the Calfpasture, a came down and engaged a house. he will come to it in May, and endeavor with such boarders as he can get to hold on till next spring. he is a good man and has a most respectable & genteel family, a wife & 2 daughters & they speak in their family nothing but French. if other more eligible situations fail, it  is worthy of consideration whether Francis & Baker could employ a year better than in boarding with them & learning to speak French; and especially as they could go on themselves in the languages  with such advice as I could give them. on these considerations I have proposed to Francis to meet me here on my return the 1st of May, and to bring with him your views & wishes in making this choice. if Slack comes there can be no doubt it will be best to attend him & board with Laporte. if he does not come, there may be doubt, and the more as we have heard that Girardin’s school is carelessly & incompetently instructed. General Cocke tells me he is about to take away his son on that account. I know nothing of the fact. I believe mr Girardin to be a good classic himself, but it is said he has an incompetent aid. these difficulties are submitted to your consideration, and I shall hope to recieve your conclusion by Francis on his return here. in the mean time accept assurances of my affectionate esteem & respect.
          Th: Jefferson
        